DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 1-13 are directed towards an apparatus (i.e., a system for printing a three-dimensional object). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and 2114-2115 for further details). 

Claim Objections
Claim 4 is objected to because of the following informalities:  the recitation “a controller in communication with said one or more dive means” in line 6 should read “a controller in communication with said one or more drive means”; and the recitation “the at least one print bed in or more of the six different degrees of freedom” in line 5 should read “the at least one print bed in one or more of the six different degrees of freedom”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the recitation “movable along x, y, z coordinate plains” in line 2 should read “movable along x, y, z coordinate  planes”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the recitation “a controller in communication with said one or more dive means” in line 4 should read “a controller in communication with said one or more drive means”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the recitation “movable along x, y, z coordinate plains” in line 2 should read “movable along x, y, z coordinate  planes”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the recitation “at least one mandrel located on said at least print bed” in line 2 should read “at least one mandrel located on said at least one print bed”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MARK et al. (US 2014/0291886; of record).
As to claim 1: MARK discloses a three-dimensional printer (i.e., system for printing a three-dimensional object) using continuous strands of composite material to build a structure ([0141]) equivalent to the claimed system for printing a three-dimensional structure. 
MARK discloses the continuous strand of composite material being a continuous core reinforced filament ([0141]). MARK further discloses the continuous core reinforced filament being a towpreg which includes a polymer that coats or impregnates an internal continuous core ([0141]). Moreover, MARK discloses the continuous core reinforced filament being fed through a heated nozzle (i.e., at least one print head) ([0142]). Thus, MARK reads on the claimed at least one print head being configured to receive a continuous fiber and at least partially encase the continuous fiber with a formation material to create a composite material. 
Moreover, MARK discloses after being heated in the heated extrusion nozzle, the continuous core reinforced filament being extruded onto a build platen to build successive layers to form a final three-dimensional structure ([0143]) corresponding to the claimed at least one print bed comprising a printing surface onto which the composite material may be selectively applied to form a work piece. 
As to claim 2: MARK remains as applied above. MARK discloses the continuous core reinforced filament being removed from a spool and passed through a feeding mechanism such as a driving roller and idle wheel, where the driving roller is constructed and arranged to apply a force directed in a downstream direction to the continuous core reinforced filament such that the applied downstream force results in the continuous core reinforced filament entering and being extruded from a heated nozzle to build up a three dimensional part ([0161]). Hence, MARK reads on the claimed drive means associated with said at least one print head for advancing the continuous fiber through the at least one print head for application with the formation material. 
As to claim 3: MARK remains as applied above. MARK discloses the printer system being constructed to permit a filament to be pulled out of a printer nozzle such that the printing system drags a filament out of a printer nozzle along straight printed sections ([0168]). Furthermore, MARK discloses that during such operation a printer head may be displaced at a desired rate and the deposited material which is adhered to a previous layer or printing surface will apply a dragging force to the filament within the printing nozzle and consequently cause the filament to be pulled out of the printing system and deposited onto the part ([0168]). Therefore, MARK reads on the claimed continuous fiber being advanced through the at least one print head by pulling of the composite material via a connection of the composite material with one or more of a printing surface of the at least one print bed, a mandrel, and/or an existing work piece. 
As to claim 6: MARK remains as applied above. MARK discloses the nozzle of the print head being attached to a trailing compression roller such that the roller imparts a compressive force to the material deposited onto the print bed ([0274]; FIG. 47) reading on the claimed at least one mandrel for receiving the composite material and providing a form for shaping of the composite material into a selected shape. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over MARK et al. (US 2014/0291886; of record) in view of BECKER (US 2010/0291304; of record). MARK discloses the subject matter of claim 1 above under 35 U.S.C. 102(a)(2).
As to claim 4: MARK remains as applied above. MARK discloses the position and the orientation of the build platen being controlled by a controller to deposit the continuous core reinforced filament in the desired location and direction ([0143]); though, MARK does not explicitly disclose the claimed at least one print bed being configured to move in at least six different degrees of freedom, and the system further comprising one or more drive means connected to the at least one print bed for movement of the at least one print bed in one or more of the six different degrees of freedom; and a controller in communication with the one or more drive means. 
However, BECKER teaches a multifunctional manufacturing platform (title). BECKER further teaches the platform further including 3D printing functionality for the printing of thermoplastics and creation of full 3D models in a relatively rapid time frame ([0023]). BECKER teaches the manufacturing platform comprising a work table having at least six axes movement, comprising a computing device, where the computing device has a single interface and software for controlling and automating the three-dimensional thermoplastics printer along one of the at least six axes of movement (claim 1). Additionally, BECKER teaches all drivers necessary for each integrated functionality being provided in formats conductive to each other and the underlying software operating systems ([0028]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the multifunctional manufacturing platform comprising a work table having at least six axes of movement taught by BECKER into the three-dimensional printer of MARK. BECKER recognizes doing so to be advantageous as it allows for the platform ‘work table’ to be rotationally adjustable thereby providing accurate alignment of existing material to be worked upon ([0029]).
As to claim 5: MARK and BECKER remain as applied above and therefore read on the claimed at least one print bed being movable along x, y, z coordinate planes and rotatable about pitch, row, and yaw axes as it is known to one of ordinary skill in the art that six axes of movement or six degrees of freedom is the ability of an object to change position by translating in three perpendicular axes (i.e., x, y, z movement) and changing orientation by rotating about three perpendicular axes (i.e., pitch, row, yaw movement). 

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over MARK et al. (US 2014/0291886; of record) in view of BECKER (US 2010/0291304; of record). 
As to claim 7: MARK discloses a three-dimensional printer (i.e., system for printing a three-dimensional object) using continuous strands of composite material to build a structure ([0141]) equivalent to the claimed system for printing a three-dimensional structure. 
Moreover, MARK discloses after being heated in the heated extrusion nozzle (i.e., at least one print head), the continuous core reinforced filament being extruded onto a build platen to build successive layers to form a final three dimensional structure ([0143]) corresponding to the claimed at least one print bed comprising a printing surface onto which print media is applied to form a work piece and the claimed at least one print head positioned relative to the at least one print bed and configured to advance print media thereon.  
MARK discloses the position and the orientation of the build platen being controlled by a controller to deposit the continuous core reinforced filament in the desired location and direction ([0143]); though, MARK does not explicitly disclose the claimed at least one print bed being configured to move in at least six different degrees of freedom. However, BECKER teaches a multifunctional manufacturing platform (title). BECKER further teaches the platform further including 3D printing functionality for the printing of thermoplastics and creation of full 3D models in a relatively rapid time frame ([0023]). BECKER teaches the manufacturing platform comprising a work table having at least six axes movement, comprising a computing device, where the computing device has a single interface and software for controlling and automating the three-dimensional thermoplastics printer along one of the at least six axes of movement (claim 1). Additionally, BECKER teaches all drivers necessary for each integrated functionality being provided in formats conductive to each other and the underlying software operating systems ([0028]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the multifunctional manufacturing platform comprising a work table having at least six axes of movement taught by BECKER into the three-dimensional printer of MARK. BECKER recognizes doing so to be advantageous as it allows for the platform ‘work table’ to be rotationally adjustable thereby providing accurate alignment of existing material to be worked upon ([0029]).
As to claim 8: MARK and BECKER remain as applied above and therefore read on the claimed one or more drive means connected to said at least one print bed for movement of the at least one print bed in one or more of the six different degrees of freedom; and a controller in communication with the one or more drive means (see the rejection of claim 7). 
As to claim 9: MARK and BECKER remain as applied above and therefore read on the claimed at least one print bed being movable along x, y, z coordinate planes and rotatable about pitch, row, and yaw axes (see the rejection of claim 7), as it is known to one of ordinary skill in the art that six axes of movement or six degrees of freedom is the ability of an object to change position by translating in three perpendicular axes (i.e., x, y, z movement) and changing orientation by rotating about three perpendicular axes (i.e., pitch, row, yaw movement). 
As to claim 10: MARK and BECKER remain as applied above. MARK discloses the three-dimensional printer using continuous strands of composite material to build a structure, where the continuous strand of composite material is a continuous core reinforced filament ([0141]). MARK further discloses the continuous core reinforced filament being a towpreg which includes a polymer that coats or impregnates an internal continuous core ([0141]). Moreover, MARK discloses the continuous core reinforced filament being fed through a heated nozzle (i.e., at least one print head) ([0142]). Thus, MARK reads on the claimed at least one print head being configured to receive a continuous fiber and at least partially encase the continuous fiber with a formation material to create a composite material. 
As to claim 11: MARK and BECKER remain as applied above. MARK discloses the continuous core reinforced filament being removed from a spool and passed through a feeding mechanism such as a driving roller and idle wheel, where the driving roller is constructed and arranged to apply a force directed in a downstream direction to the continuous core reinforced filament such that the applied downstream force results in the continuous core reinforced filament entering and being extruded from a heated nozzle to build up a three dimensional part ([0161]). Hence, MARK reads on the claimed drive means associated with the at least one print head for advancing the continuous fiber through the at least one print head for application to the printing surface of the at least one print bed. 
As to claim 12: MARK and BECKER remain as applied above. MARK discloses the printer system being constructed to permit a filament to be pulled out of a printer nozzle such that the printing system drags a filament out of a printer nozzle along straight printed sections ([0168]). Furthermore, MARK discloses that during such operation a printer head may be displaced at a desired rate and the deposited material which is adhered to a previous layer or printing surface will apply a dragging force to the filament within the printing nozzle and consequently cause the filament to be pulled out of the printing system and deposited onto the part ([0168]). Therefore, MARK reads on the claimed continuous fiber being advanced through the at least one print head and onto the printing surface of the at least one print bed by pulling of the composite material via a connection of the composite material with the printing surface of the at least one print bed. 
As to claim 13: MARK and BECKER remain as applied above. MARK discloses the nozzle of the print head being attached to a trailing compression roller such that the roller imparts a compressive force to the material deposited onto the print bed ([0274]; FIG. 47) reading on the claimed at least one mandrel located on the at least one print bed for receiving the composite material and providing a form for shaping of the composite material into a selected shape. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                         

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743